Citation Nr: 1640513	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 25, 1971 to September 30, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In November 2013, the Board remanded this matter for further development, to include obtaining an addendum medical opinion.  The requested development has been performed and complies with the directives of the Board remand.  The matter is now ready for appellate review. 


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran's right knee disorder  pre-existed his entrance into service.

2.  There is clear and unmistakable evidence that the Veteran's right knee disorder was not aggravated in service.


CONCLUSIONS OF LAW

1.  A right knee disability pre-existed the Veteran's entry into active duty military service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2015).

2.  A right knee disability was clearly and unmistakably not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in June 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation of a pre-existing disability, the Board observes that the June 2008 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service."  Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a).  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ("§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim).  It need not describe the VA's evaluation of the Veteran's particular claim."). 

The Veteran's treatment records, service and VA, have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran testified at a hearing in April 2013.  Further, the Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claim.  Additionally, the Board remanded the matter, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009). 

The Board is also satisfied that there was substantial compliance with its November 2013 remand directives because an adequate VA opinion was obtained in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Right Knee

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014). 

At the Veteran's July 12, 1971 pre-enlistment examination, normal findings were reported for the lower extremities.  On his July 12, 1971 enlistment report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a trick or locked knee; arthritis, rheumatism, or bursitis; or bone, joint or other deformity.  Therefore, the presumption of soundness attaches.

In this case, there is clear and unmistakable evidence that the right knee disorder existed prior to service.  At the time of a September 8, 1971 outpatient visit, the Veteran complained of pain in his right knee.  It was noted that he had injured his knee two years earlier in a motorcycle accident.  At the time of a September 10, 1971 outpatient visit, the Veteran was noted to still be complaining of knee pain.  The motorcycle accident was again noted at that time.  Physical examination revealed crepitus.  The Veteran was noted to have old trauma with a small amount of chondromalacia.  He was given an Ace wrap.  At the time of a September 14, 1971 visit, the Veteran was noted to have had a sore knee for two weeks.  At the time of a September 16, 1971 visit, the Veteran was noted to have had difficulty with his right knee for the past two weeks.  Physical examination revealed some sounds of crepitus upon extension of the leg.  The Veteran had full range of motion and no edema or discoloration.  The Veteran was again noted to have had a bike accident two years earlier and to have had some difficulty with that knee since that time.  It was the examiner's impression that the Veteran had slight chondromalacia.  He was given a wrap for his right knee.  At the time of a September 26, 1971, visit, the Veteran was noted to have had a sore knee for two years from the motorcycle accident.  X-rays were positive for Osgood-Schlatter's Disease.  

In a September 28, 1971 Medical Evaluation Board report, it was noted that the Veteran first came to the attention of the Medical Department, Great Lakes, on 8 September 1971, when he reported to sick call complaining of a painful right knee.  At that time, the Veteran related injuring his right knee two years earlier in a motorcycle accident.  The Veteran reported that his condition was aggravated by prolonged standing and marching.  It was noted that according to the Veteran's own statement, he had this condition prior to enlistment.  It was observed that mention of this condition was not made on Standard Form 88 and 89 at the time of enlistment.  

Physical examination revealed prominent and tender right tibial tuberosity.  X-ray studies confirmed the diagnosis of Osgood-Schlatter's Disease.

The Veteran was referred for interdepartmental consultation on 20 September 1971, and it was the recommendation of the consultant that the Veteran appear before a Medical Board.  The Medical Board found that the Veteran did not meet the minimal physical standards of induction or enlistment.  The disability was found not to be the proximate result of the performance of active duty.

The Veteran was found to have a primary diagnosis of Osgood-Schlatter's Disease which existed prior to entry and was not aggravated by service.  

The Veteran maintains and has testified that he did not injure his right knee in a motorcycle accident prior to service.  He has also submitted a letter in support of this claim from his brother, who has indicated that the Veteran did not have a motorcycle prior to service.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2008.  At the time of the examination, the Veteran reported that his right knee had been bothering him since the service.  The examiner stated that he asked the Veteran about the injury he had before the service, since it was noted in the C-file that he had an injury to the right knee two years before service when in a motorcycle accident, and then when he was seen for his right knee in the service he was noted to have had that injury before service and was diagnosed with Osgood-Schlatter's disease.  The examiner noted that the Veteran was in the service for about one month.

The examiner indicated that the Veteran denied that he had a motorcycle injury to his right knee before service, although this was documented in the C-file.  He did note that the Veteran admitted to having injured his right knee after service, about 10 years ago, while he was working on a golf course in 1998 while running, and had right knee surgery done on it.  It was an arthroscopic procedure.  He stated he was on Workmen's Compensation because of that right knee injury with his work.  

Following examination, a diagnosis of medial meniscal tear was rendered.  

In a December 2013 addendum opinion, the VA examiner who performed the November 2008 VA examination, when asked whether it was clear and unmistakable that the Veteran entered service with a preexisting right knee disability, indicated that it was as clear and unmistakable as the available documentation, the Veteran denied the motorcycle accident before service during the November 2008 VA examination; however, it was documented in his C-file.  The examiner further stated that there was no available evidence of an increase of severity of a right knee condition during service, keeping in mind that the Veteran was in service for only about one month.  

The examiner further noted that there was no evidence of the right knee having a disease or injury during service.  He indicated that there was evidence that he had such injury before and after service, and that complaining of pain per se was not an indication of having a new disease or injury in the service, one could have such complaint from a previous injury or other reasons.

In this case, there is clear and unmistakable evidence that the Veteran sustained a right knee injury prior to service.  While the enlistment examination and enlistment report of medical history do not reference any right knee problems, reference was made to the Veteran having sustained an injury to his right knee in a motorcycle accident two years prior to service on numerous occasions in his service treatment records.  This history was provided by the Veteran.  Moreover, in the September 1971 Medical Board Evaluation, on which the Veteran signed off, it was specifically indicated that the Veteran had been involved in a motorcycle accident two years earlier.  The service treatment records are highly probative and outweigh the Veteran's assertion that he was not involved in a motorcycle accident prior to service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  As a matter of law, the presumption of soundness may be rebutted by clear and unmistakable evidence consisting of an appellant's own admissions during clinical evaluations during service of a preservice history of symptoms.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Further, the December 2013 VA examiner found that the Veteran's right knee disability clearly and unmistakably existed prior to service based upon an examination of the Veteran, consideration of his lay assertions, and a review of the claims file including his service treatment records.  For these reasons, the Board finds that the Veteran's right knee disability clearly and unmistakably existed prior to service. 

Next, VA must show that the Veteran's pre-existing right knee disability clearly and unmistakably was not aggravated by his period of active duty.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

For the reasons discussed below, the Board finds that there is clear and unmistakable evidence that his right knee disability was not aggravated by his period of active service. 

As to the diagnosed Osgood-Schlatter's Disease in service, the Board notes that the while the Veteran was diagnosed as having Osgood-Schlatter's Disease in service, there have been no diagnoses of Osgood-Schlatter's Disease subsequent to service.  Post-service treatment records make no reference or findings of Osgood-Schlatter's Disease subsequent to service. As there are no current diagnoses, it cannot be established that there was permanent aggravation during service.   At the time of the Veteran's November 2008 VA examination, the only diagnosis rendered was a medial meniscus tear.   In the absence of proof of present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The medical evidence does not indicate that the Veteran has a current diagnosis of Osgood-Schlatter's Disease.  Based on the above, to the extent that the medical evidence addresses whether the Veteran has Osgood-Schlatter's Disease, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  To the extent that the Veteran has indicated that he currently has Osgood-Schlatter's Disease, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has Osgood-Schlatter's Disease, falls outside the realm of common knowledge of a lay person.  

The weight of the evidence is against a finding that the Veteran currently has a Osgood-Schlatter's Disease.  A necessary element for establishing service connection-evidence of a current disability-has not been shown.

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306 (2015).  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Veteran's service treatment records, while noting right knee pain, contain several diagnoses of chondromalacia; however, there are no diagnoses of chondromalacia following service. Thus, permanent aggravation in service did not occur. Furthermore, post-service treatment records do not show treatment for right knee problems in the years immediately following service.  Post-service treatment records do reveal that the Veteran was seen in 2008 with complaints of right knee pain that had lasted approximately 3 months.  It was noted at that time that the Veteran had had arthroscopic surgery performed on the right knee approximately 10 years ago.  The Board observes that this coincides with the Veteran's report of having injured his right knee while he was working on a golf course in 1998, and having arthroscopic surgery performed at that time.  

Further, there is a medical opinion of record which addresses aggravation.  The December 2013 examiner concluded that there was no available evidence of an increase in severity of a right knee condition during the service, noting that the Veteran was in service for only about one month.  He further reported that there was no evidence of the right knee having a disease or injury during service and that there was evidence that he had such injury before and after service.  He stated that complaining of pain per se was not an indication of having a new disease or injury in the service, noting that one can have such complaint from a previous injury or other reasons. 

Given the foregoing, there was no aggravation of a right knee disability to a permanent degree in service.  38 U.S.C.A. § 1153 (West 2014).  


ORDER

Service connection for a right knee disorder is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


